     Case 2:20-mj-04642-DUTY Document 10 Filed 09/30/20 Page 1 of 4 Page ID #:32



 1
 2
 3
                                                       CLERK, U.S. D~S7R!~T COURT
 4
 5                                                          SEP 3 p 220ZZ0
 6                                                   r,r-NTRaL C;S~~;C
                                                                     yi-~OF CALIFORNIA

 7

 g
              IN THE UNITED STATES DISTRICT COURT
 9
           FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                      Case No. CR 20-MJ-4642
     UNITED STATES OF AMERICA,
13                                      ORDER OF DETENTION
                    Plaintiff,
14
               v.
15
     JOHN ARTHUR MAYBERRY IV,
16
                    Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
      Case 2:20-mj-04642-DUTY Document 10 Filed 09/30/20 Page 2 of 4 Page ID #:33



 1                                             I.

 2          On September 30, 2020, Defendant made his initial appearance on the

 3   criminal complaint filed in this matter. Charles Snyder, Deputy Federal Public

 4   Defender, was appointed to represent Defendant. A detention hearing was held.

 5          ~     On motion ofthe Government[18 U.S.C. § 31420(1)] in a case

 6   allegedly involving a narcotics or controlled substance offense with maximum

 7   sentence often or more years.

 8          ~     On motion by the Government or on the Court's own motion

 9 [18 U.S.C. § 31420(2)] in a case allegedly involving a serious risk that the
10   defendant will flee.

11         The Court concludes that the Government is entitled to a rebuttable

12   presumption that no condition or combination of conditions will reasonably assure

13   the defendant's appearance as required and the safety or any person or the

14   community [18 U.S.C. § 3142(e)(2)].

15                                            II.

16         The Court finds that no condition or combination of conditions will

17   reasonably assure: ~ the appearance of the defendant as required.

18                      ~ the safety of any person or the community.

19         the Court finds that the defendant has not rebutted the § 3142(e)(2)

20   presumption by sufficient evidence to the contrary.

21                                          III.

22         The Court has considered:(a)the nature and circumstances ofthe offenses)

23   charged, including whether the offense is a crime of violence, a Federal crime of

24   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,

25   or destructive device;(b)the weight of evidence against the defendant;(c)the

26   history and characteristics of the defendant; and (d)the nature and seriousness of

27   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also

28   considered all the evidence adduced at the hearing and the arguments, the
      Case 2:20-mj-04642-DUTY Document 10 Filed 09/30/20 Page 3 of 4 Page ID #:34



 1   arguments of counsel, and the report and recommendation ofthe U.S. Pretrial
 2   Services Agency.
 3                                         IV.
 4         The Court bases its conclusions on the following:

 5         As to risk ofnon-appearance:

 6               ~      unstable employment and residence

 7               ~      fled from law enforcement officers at time of arrest

 8               ~      Unrebutted Presumption.

 9
10        As to danger to the community:
11               ~      Allegations in the criminal complaint include defendant's
12           possession of methamphetamine and a loaded firearm at time of arrest
13               D      Extensive criminal history
14               ~      Unrebutted presumption [18 U.S.C. § 3142(e)(2)]
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
      Case 2:20-mj-04642-DUTY Document 10 Filed 09/30/20 Page 4 of 4 Page ID #:35



 1                                             v.
 2         IT IS THEREFORE ORDERED that the defendant be detained until trial.

 3   The defendant will be committed to the custody of the Attorney General for
 4   confinement in a corrections facility separate, to the extent practicable, from

 5   persons awaiting or serving sentences or being held in custody pending appeal.
 6   The defendant will be afforded reasonable opportunity for private consultation

 7   with counsel. On order of a Court ofthe United States or on request of any
 8   attorney for the Government, the person in charge of the corrections facility in
 ~~ which defendant is confined will deliver the defendant to a United States Marshal
10   for the purpose of an appearance in connection with a court proceeding.

11   [18 U.S.C. § 3142(1)]
12
     Dated: September 30, 2020
13
                                                         /s/
14                                                   ALKA SAGAR
                                            UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              3
